 

 Exhibit 10.31

 

 

as of June 22, 2018

 

John P. Nallen

Senior Executive Vice President and Chief Financial Officer

Twenty-First Century Fox, Inc.

1211 Avenue of the Americas

New York, NY 10036

 

 

 

 

Dear John:

 

This letter agreement (the “Letter Agreement”) is intended to constitute a
binding modification to your Employment Agreement (the “Agreement”) dated as of
July 1, 2013, and as amended as of July 1, 2015, between you and 21st Century
Fox America, Inc. (the “Company”), a wholly owned subsidiary of Twenty-First
Century Fox, Inc. (“21st Century Fox”), and shall confirm the terms and
conditions which will apply to your Agreement as from the date hereof. All terms
and conditions set forth in the Agreement remain applicable unless otherwise
amended by the terms and conditions outlined below.  Capitalized terms used and
not defined herein shall have the meanings given such terms in the Agreement.

 

The Company and you agree that the Agreement is hereby amended as follows:

 

1.Term.  

 

 

a.

Section 2 of the Agreement states that the Term of Employment shall mean the
period from July 1, 2013 through June 30, 2018. The Company and you hereby agree
to extend the Term of Employment through June 30, 2021.

 

 

b.

The reference to “March 1, 2018” in Section 2 of the Agreement shall be deleted
and replaced with “March 1, 2021”.

 

2.Compensation.

 

Section 4(b) of the Agreement states that you will be entitled to receive an
Annual Bonus with a target of not less than $4,000,000 (the “Target Bonus”) with
a maximum payout of not less than $8,000,000 for the fiscal years ending June
30, 2016, 2017 and 2018. The Company and you hereby agree that your Target Bonus
shall remain unchanged for the fiscal years ending June 30, 2019, 2020 and 2021.

 

1

 

--------------------------------------------------------------------------------

 

3.Confidentiality; Restriction on Competition.

 

A new Section 7(e) shall be added to the Agreement as follows:

 

“(e)  The Executive understands that notwithstanding any other provision of this
Agreement, nothing in this Agreement prohibits Executive from truthfully
reporting to any governmental agency or entity information concerning possible
violations of law, rule or regulation, or from filing a charge or complaint with
any federal, state or local governmental agency or commission, or from
participating in any agency or commission investigation, or from receiving an
award for information provided to any such governmental entity. Executive does
not need the Company’s prior authorization to make any such reports or
disclosures and Executive is not required to notify the Company that he has made
such reports or disclosures. With respect to Executive’s obligation to safeguard
trade secrets, pursuant to 18 USC § 1833(b), an individual may not be held
liable under any criminal or civil federal or state trade secret law for
disclosure of a trade secret: (i) made in confidence to a government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Additionally, an individual suing an employer for retaliation based
on the reporting of a suspected violation of law may disclose a trade secret to
his or her attorney and use the trade secret information in the court
proceeding, so long as any document containing the trade secret is filed under
seal and the individual does not disclose the trade secret except pursuant to
court order.”


2

 

--------------------------------------------------------------------------------

 

By counter-signing this letter agreement, you acknowledge and agree to be bound
by the terms hereof.

 

Sincerely,

 

 

 

21ST CENTURY FOX AMERICA, INC.

 

 

 

By:

 

/s/ Janet Nova

 

 

 

Name:

 

Janet Nova

Title:

 

EVP and Deputy General Counsel

 

 

Acknowledged and Agreed:

 

/s/ John P. Nallen

John P. Nallen




3

 

--------------------------------------------------------------------------------

 

Guaranty

The undersigned guarantees the performance of the foregoing amendment in all
respects.

 

TWENTY-FIRST CENTURY FOX, INC.

 

 

 

By:

 

/s/ Janet Nova

 

 

 

Name:

 

Janet Nova

Title:

 

EVP and Deputy Group General Counsel

 

4

 